Citation Nr: 0018110	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric condition, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty for 7 months and 18 days, 
from September 1, 1966, to April 18, 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision of the 
RO.  

In May 1997, the Board remanded this matter for additional 
development of the record.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffers from PTSD due to events 
he experienced in service, to include observing the unloading 
and storage of a large number of coffins and handling toxic 
chemicals.  He also reported being subject to sexual abuse on 
two separate occasions while in service.  The veteran's 
service personnel records denote that he served in a capacity 
as a transport helper and an apprentice air passenger 
specialist while stationed at Dover Air Force Base.  

The record contains a copy of a report of VA examination for 
PTSD dated in July 1998.  At that time, the veteran reported 
his alleged stressors of working in a warehouse and 
witnessing the unloading and storage of a large number of 
coffins on a daily basis, as well as the handling of toxic 
chemicals that he knew were going to be shipped overseas.  In 
addition, he reported the two incidences of sexual abuse.  
Based on an evaluation of the veteran, the examining 
physicians rendered the following diagnoses:  PTSD, chronic, 
moderate; and, history of severe depression and anxiety.  
They further opined that the witnessing of coffins and of 
chemical materials to be sent overseas fell under the 
category of horrors related to war and would therefore serve 
as a legitimate stressor for PTSD.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  

The veteran's claim therefore meets the requirements set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in Caluza.  Accordingly, the Board finds the 
veteran has submitted a well-grounded claim of service 
connection for PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service which include observing the 
unloading and storage of a large number of coffins and 
handling toxic chemicals, as well as instances of sexual 
abuse.  

In a June 1998 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included copies of the veteran's service records and 
information about the claimed stressor.  The USASCRUR 
responded that casualties from South Vietnam were, in fact, 
processed through the mortuary located at Dover Air Force 
Base during the Vietnam conflict, but could not provide 
confirmation of the veteran's duty assignment while stationed 
there.  

It was noted that information concerning the veteran's duty 
assignment should be maintained in his Official Military 
Personnel File (OMPF), and that the veteran or his authorized 
representative may request a copy from the National Personnel 
Records Center (NPRC).  

The Board notes that, during the course of the veteran's 
appeal, the regulation governing service connection for PTSD 
was amended, 38 C.F.R. § 3.304(f), in accordance with the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The effective date of the changes in the regulation was March 
7, 1997.  The Board notes that the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

Finally, the Board further notes that in cases where a 
veteran alleges that he has PTSD due to a non-combat personal 
assault that he sustained during service, the Court has 
recently issued directives to be followed in the recent case 
of Patton v. West, 12 Vet. App. 272 (1999).  

Specifically, the Court specified that consideration of the 
special evidentiary procedures for PTSD claims based on 
personal assault that were established in February 1996 in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Paragraph 
5.14(c) (Feb. 20, 1996), must be made.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
an acquired psychiatric disorder, to 
include PTSD, since service. The RO 
should request the veteran to furnish 
signed authorizations for release of any 
private medical records, if applicable.  
The RO should obtain all identified 
private medical records and any 
additional VA medical records that have 
not been previously secured and 
incorporate them into the claims folder.

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran and/or his representative 
should also be encouraged to obtain a 
complete copy of his OMPF from the NPRC, 
9700 Page Avenue, St. Louis, MO, 63132.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Based 
on the veteran's response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran 

3.  Then, based on all of the stressor 
information provided , the RO should 
prepare a summary of all claimed 
stressors.  The summary of stressors, 
with specific details regarding the 
veteran's alleged stressors and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  The 
responses from USASCRUR should be 
associated with the claims folder.

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed by the RO.  The 
RO should readjudicate the issue of 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. § 
3.304(f), in light of the Cohen case and 
in accordance with the recent case of 
Patton v. West, 12 Vet. App. 272 (1999), 
and the special evidentiary procedures 
for PTSD claims based on personal assault 
contained in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  All 
indicated development should be 
undertaken in this regard.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 



